Citation Nr: 0612084	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1969.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, in January 2003, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current hearing loss is 
causally related to his active service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is denied.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a January 2004 Statement of the 
Case (SOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and pictures and lay 
statements submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Pelegrini, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual Background

The veteran's DD Form 214 indicates that he served in Vietnam 
with an artillery unit.  Service medical records are negative 
for evidence of a disease or injury to the veteran's hearing 
during service.  An April 1968 audiometric examination 
revealed 



pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

At discharge, the veteran was given a second audiometric 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
\
0
LEFT
0
0
0
\
5

Following active duty service, the veteran entered the 
private workforce.  He was employed in 1981 as a 
machinist/toolmaker.  His employer provided multiple 
audiograms.  The veteran also underwent a private 
audiological evaluation.  A report from December 1981 
revealed a puretone threshold of 35 decibels at 4000 Hertz in 
the left ear, with all remaining thresholds between 500 and 
4000 Hertz being 20 decibels or less in both ears.  The first 
indication of a puretone threshold greater than 40 decibels 
was in the left ear in 1982, with a puretone threshold of 45 
at 4000 Hertz in the left ear, with all remaining thresholds 
being 20 decibels or less.  An April 1989 audiogram reveals 
the first evidence of a puretone threshold of 40 decibels in 
the right ear, but subsequent tests revealed better hearing.  
Beginning in May 1995, a puretone threshold in the right ear 
was again 40 decibels.  

A significant change in the level of hearing loss was noted 
between December 1996 and April 1998.  Audiometric readings 
were as follows:






HERTZ


Dec. 1996
500
1000
2000
3000
4000
RIGHT
15
5
5
35
40
LEFT
10
10
5
45
50




HERTZ


April 
1998
500
1000
2000
3000
4000
RIGHT
15
15
20
50
60
LEFT
25
30
30
80
90

Speech recognition scores from the veteran's April 1998 
audiometric examination were 94 percent in the right ear and 
72 percent in the left.

Private neurological assessment noted that the veteran 
indicated the veteran was hospitalized in November 1997 with 
a subarachnoid hemorrhage and a right cerebrovascular 
accident.  A December 1997 report noted the veteran's 
auditory comprehension was moderately impaired.  A similar 
discharge report from January 1998 indicated the veteran's 
auditory comprehension was manifest with occasional 
difficulty.  A private vocational assessment from January 
1998 indicates the veteran's hobbies include working with a 
backhoe and hunting.  His occupational experience was 
reported to include building and repairing machinery.  A 
psychiatry evaluation from November 1999 included that the 
veteran continued to insist on going hunting.

The veteran's hearing was evaluated by a private audiologist 
in April 1998.  In addition to the aforementioned audiometry 
findings, the veteran discussed a positive occupational 
history of noise exposure relating to his work with 
pneumonics.  The veteran indicated that he did not wear 
hearing protection consistently in that environment.  Pure 
tone results were interpreted by the examiner as normal 
through 2000 hertz in the right ear, sloping to moderate 
sensorineural hearing loss.  In the left ear, hearing loss 
was described as mild to 2000 hertz, sloping to profound loss 
in higher frequencies.  The speech recognition tests were 
consistent with these findings.  The examiner characterized 
the veteran as a borderline candidate for hearing aids.  

An opinion rendered during a June 2002 VA examination for an 
unrelated neurological condition determined that the 
veteran's stroke was likely a congenital condition and not 
related to the veteran's service connected disabilities.

Photographs submitted by the veteran in November 2002 depict 
soldiers firing artillery, and other scenes and images 
relating to a fire base in Vietnam.  The veteran also 
submitted a letter at this time, wherein he described 
tremendous blasts emanating from tract driven artillery 
pieces.  He added that military ear protection would not 
function properly.  Further, the veteran noted that he was 
exposed to noise from cranes and his fire direction center 
was located close to large guns.

In June 2003, the veteran underwent a VA audiology 
examination.  The claims file was reviewed and pertinent 
service medical history was considered.  The veteran 
complained of being unable to talk on the telephone, hear 
women's voices, or hear fast talking.  He indicated that 
these symptoms began in 1970 upon his discharge from service.  
Noise exposure during service was said by the veteran to have 
been significant.  He described artillery, cranes, 
helicopters, and incoming mortar rounds.  The veteran also 
indicated a significant post service history of noise 
exposure, to include his approximately 30 year career as a 
toolmaker and work around air hoses.  Recreational noise 
exposure included hunting, chainsaw use, and operation of a 
backhoe.  The veteran did state that he wears hearing 
protection for these activities.

Upon physical examination, the veteran's speech reception and 
pure tone thresholds were tested.  The attached sheet does 
not include audiometry data, but the audiologist described 
the veteran's speech recognition as inconsistent and his 
Stenger's test as negative.  The examiner stated "the veteran 
either did not or could not respond to pure tone thresholds 
in either ear" from 250 through 8000 hertz at the maximum 
power output.  The examiner guessed that the veteran's right 
ear hearing was probably within normal limits from 500 
through 2000 hertz, and at least as good as 60 decibels of 
hearing loss from 500 to 2000 hertz in the left ear.  The 
examiner added that the lack of responses to pure tones is 
not consistent with speech reception thresholds.  He said 
that there was a high probability that the veteran's hearing 
is much better than would be indicated from his lack of 
responses to pure tone testing.  The examiner suspected that 
the veteran's brain aneurysm, stroke, and bipolar disorder 
were contributing to his lack of cooperation with the 
testing.  He noted that the results of this examination would 
not be atypical of central auditory nervous system 
dysfunction.  Further testing was recommended.

In a September 2003 addendum to the June 2003 audiology 
examination, the claims file was again reviewed.  Pertinent 
service and occupational history were again discussed.  The 
examiner opined that his hearing loss is not at least as 
likely related to military service.  His hearing sensitivity 
was characterized as being well within normal limits at 
discharge and significant post service occupational and 
recreational noise exposure are documented.  Significant 
worsening is noted between 1981 and 1983.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disorder of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The determination of whether the veteran has a hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the instant case, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for bilateral hearing loss.  

The evidence clearly establishes that the veteran currently 
suffers from hearing loss disability in both ears.  See 
38 C.F.R. § 3.385 (2005).  However, despite the veteran's 
likely exposure to noise while working with artillery, 
service medical records are negative for evidence of hearing 
loss, there is no evidence of hearing loss within one year of 
service, and there is no competent medical evidence relating 
the veteran's current hearing loss with his in-service noise 
exposure.  

Specifically, in the September 2003 VA audiology examination 
addendum, the examiner specifically found that the veteran's 
current hearing loss is not at least as likely related to his 
military service.  This opinion was based on a thorough 
review of the claims file and a detailed explanation of this 
opinion was provided.  The Board finds this to be highly 
probative evidence against the veteran's claim.

Conversely, the veteran's contention that his in-service 
noise exposure caused his current hearing loss cannot 
constitute competent medical evidence.  Specifically, a 
layperson is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
such opinions are entitled to no weight.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Moreover, service medical records are negative for any sign 
of hearing loss.  The first evidence of post service hearing 
loss is found in records from 1981, over 11 years after the 
veteran's discharge.  

In summary, the competent medical evidence of record does not 
support a finding of hearing loss disability in either ear 
during the veteran's active military service, or within the 
year following discharge from service.  Moreover, there is no 
competent medical evidence linking the veteran's current 
bilateral hearing disability with his active military 
service.  There is, however, competent medical evidence which 
indicates the veteran's hearing loss is not related to 
military service.  Accordingly, the veteran's claim for 
service connection for bilateral hearing loss is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


